Case 2:19-cv-10639-DSF-E Document 1 Filed 12/17/19 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiffs
 7
 8
                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     Chris Langer and                         Case No.
       Raul Uriarte-Limon,
12
                 Plaintiffs,                    Complaint For Damages And
13                                              Injunctive Relief For Violations
         v.                                     Of: American’s With Disabilities
14                                              Act; Unruh Civil Rights Act
       Stanley Joseph Zor, in individual
15     and representative capacity as
       trustee of The Stanley Joseph Zor
16     and Elaine J. Zor Living Trust;
       Elaine J. Zor, in individual and
17     representative capacity as trustee of
       The Stanley Joseph Zor and Elaine J.
18     Zor Living Trust;
       Kevin Shaw; and Does 1-10,
19
                 Defendants.
20
21
           Plaintiffs Chris Langer and Raul Uriarte-Limon complain of Stanley
22   Joseph Zor, in individual and representative capacity as trustee of The Stanley
23
     Joseph Zor and Elaine J. Zor Living Trust; Elaine J. Zor, in individual and
24
     representative capacity as trustee of The Stanley Joseph Zor and Elaine J. Zor
25   Living Trust; Kevin Shaw; and Does 1-10 (“Defendants”), and allege as
26
     follows:
27
28


                                           1

     Complaint
Case 2:19-cv-10639-DSF-E Document 1 Filed 12/17/19 Page 2 of 8 Page ID #:2




 1     PARTIES:
 2     1. Plaintiff Chris Langer is a California resident with physical disabilities.
 3   He is a paraplegic who cannot walk and who uses a wheelchair for mobility. He
 4   has a specially equipped van with a ramp that deploys out of the passenger side
 5   of his van and he has a Disabled Person Parking Placard issued to him by the
 6   State of California.
 7     2. Plaintiff Raul Uriarte-Limon is a California resident with physical
 8   disabilities. He is a paraplegic who uses a wheelchair for mobility.
 9     3. Defendants Stanley Joseph Zor and Elaine J. Zor, in individual and
10   representative capacity as trustee of The Stanley Joseph Zor and Elaine J. Zor
11   Living Trust, owned the real property located at or about 15919 Lakewood
12   Blvd., Bellflower, California, in July 2019 and September 2019.
13     4. Defendants Stanley Joseph Zor and Elaine J. Zor, in individual and
14   representative capacity as trustee of The Stanley Joseph Zor and Elaine J. Zor
15   Living Trust, own the real property located at or about 15919 Lakewood Blvd.,
16   Bellflower, California, currently.
17     5. Defendant Kevin Shaw owned Discount Fitness Pros located at or about
18   15919 Lakewood Blvd., Bellflower, California, in July 2019 and September
19   2019.
20     6. Defendant Kevin Shaw owns Discount Fitness Pros (“Store”) located at
21   or about 15919 Lakewood Blvd., Bellflower, California, currently.
22     7. Plaintiffs do not know the true names of Defendants, their business
23   capacities, their ownership connection to the property and business, or their
24   relative responsibilities in causing the access violations herein complained of,
25   and alleges a joint venture and common enterprise by all such Defendants.
26   Plaintiffs are informed and believe that each of the Defendants herein,
27   including Does 1 through 10, inclusive, is responsible in some capacity for the
28   events herein alleged, or is a necessary party for obtaining appropriate relief.


                                            2

     Complaint
Case 2:19-cv-10639-DSF-E Document 1 Filed 12/17/19 Page 3 of 8 Page ID #:3




 1   Plaintiffs will seek leave to amend when the true names, capacities,
 2   connections, and responsibilities of the Defendants and Does 1 through 10,
 3   inclusive, are ascertained.
 4
 5     JURISDICTION & VENUE:
 6     8. The Court has subject matter jurisdiction over the action pursuant to 28
 7   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 8   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 9     9. Pursuant to supplemental jurisdiction, an attendant and related cause
10   of action, arising from the same nucleus of operative facts and arising out of
11   the same transactions, is also brought under California’s Unruh Civil Rights
12   Act, which act expressly incorporates the Americans with Disabilities Act.
13     10. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
14   founded on the fact that the real property which is the subject of this action is
15   located in this district and that Plaintiffs’ cause of action arose in this district.
16
17     FACTUAL ALLEGATIONS:
18     11. Plaintiff Raul Uriarte-Limon went to the Store in July 2019 and Plaintiff
19   Chris Langer went to the Store in September 2019 with the intention to avail
20   themselves of its goods and to assess the business for compliance with the
21   disability access laws.
22     12. The Store is a facility open to the public, a place of public
23   accommodation, and a business establishment.
24     13. Unfortunately, on the date of the plaintiffs’ visits, the defendants failed
25   to provide accessible parking in conformance with the ADA Standards as it
26   relates to wheelchair users like the plaintiffs.
27     14. On information and belief the defendants currently fail to provide
28   accessible parking.


                                               3

     Complaint
Case 2:19-cv-10639-DSF-E Document 1 Filed 12/17/19 Page 4 of 8 Page ID #:4




 1     15. Additionally, on the date of the plaintiff Raul Uriarte-Limon’s visit, the
 2   defendants failed to provide accessible paths of travel inside the Store in
 3   conformance with the ADA Standards as it relates to wheelchair users like the
 4   plaintiff.
 5     16. On information and belief the defendants currently fail to provide
 6   accessible paths of travel.
 7     17. These barriers relate to and impact the plaintiffs’ disability. Plaintiffs
 8   personally encountered these barriers.
 9     18. By failing to provide accessible facilities, the defendants denied the
10   plaintiffs full and equal access.
11     19. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiffs.
13      20. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16      21. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22      22. Plaintiffs will return to the Store to avail themselves of its goods and to
23   determine compliance with the disability access laws once it is represented to
24   them that the Store and its facilities are accessible. Plaintiffs are currently
25   deterred from doing so because of their knowledge of the existing barriers and
26   their uncertainty about the existence of yet other barriers on the site. If the
27   barriers are not removed, the plaintiffs will face unlawful and discriminatory
28   barriers again.


                                             4

     Complaint
Case 2:19-cv-10639-DSF-E Document 1 Filed 12/17/19 Page 5 of 8 Page ID #:5




 1     23. Given the obvious and blatant nature of the barriers and violations
 2   alleged herein, the plaintiffs allege, on information and belief, that there are
 3   other violations and barriers on the site that relate to their disability. Plaintiffs
 4   will amend the complaint, to provide proper notice regarding the scope of this
 5   lawsuit, once they conduct a site inspection. However, please be on notice that
 6   the plaintiffs seek to have all barriers related to their disability remedied. See
 7   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 8   encounters one barrier at a site, he can sue to have all barriers that relate to his
 9   disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiffs and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     24. Plaintiffs re-plead and incorporate by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     25. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22            a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,    facilities,   privileges,   advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28            b. A failure to remove architectural barriers where such removal is


                                              5

     Complaint
Case 2:19-cv-10639-DSF-E Document 1 Filed 12/17/19 Page 6 of 8 Page ID #:6




 1                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 2                defined by reference to the ADA Standards.
 3            c. A failure to make alterations in such a manner that, to the
 4                maximum extent feasible, the altered portions of the facility are
 5                readily accessible to and usable by individuals with disabilities,
 6                including individuals who use wheelchairs or to ensure that, to the
 7                maximum extent feasible, the path of travel to the altered area and
 8                the bathrooms, telephones, and drinking fountains serving the
 9                altered area, are readily accessible to and usable by individuals
10                with disabilities. 42 U.S.C. § 12183(a)(2).
11     26. When a business provides parking for its customers, it must provide
12   accessible parking.
13     27. Here, accessible parking has not been provided.
14     28. When a business provides paths of travel, it must provide accessible
15   paths of travel.
16     29. Here, accessible paths of travel have not been provided.
17     30. The Safe Harbor provisions of the 2010 Standards are not applicable
18   here because the conditions challenged in this lawsuit do not comply with the
19   1991 Standards.
20     31. A public accommodation must maintain in operable working condition
21   those features of its facilities and equipment that are required to be readily
22   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
23     32. Here, the failure to ensure that the accessible facilities were available
24   and ready to be used by the plaintiffs is a violation of the law.
25
26
27
28


                                              6

     Complaint
Case 2:19-cv-10639-DSF-E Document 1 Filed 12/17/19 Page 7 of 8 Page ID #:7




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiffs and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      33. Plaintiffs replead and incorporate by reference, as if fully set forth again
 5   herein, the allegations contained in all prior paragraphs of this complaint. The
 6   Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia, that persons with
 7   disabilities are entitled to full and equal accommodations, advantages,
 8   facilities, privileges, or services in all business establishment of every kind
 9   whatsoever within the jurisdiction of the State of California. Cal. Civ. Code
10   §51(b).
11      34. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      35. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiffs’
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiffs, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21
22             PRAYER:
23             Wherefore, Plaintiffs pray that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiffs are not invoking section 55 of the California Civil Code and are not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              7

     Complaint
Case 2:19-cv-10639-DSF-E Document 1 Filed 12/17/19 Page 8 of 8 Page ID #:8




 1      2. Damages under the Unruh Civil Rights Act, which provides for actual
 2   damages and a statutory minimum of $4,000 for each offense.
 3      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
     Dated: December 9, 2019         CENTER FOR DISABILITY ACCESS
 6
 7
                                     By:
 8
 9                                   ____________________________________
10                                          Russell Handy, Esq.
                                            Attorney for plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
